DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Muncy, Joe on 03/10/2022 a provisional election was made without traverse to prosecute the invention of Species A, claim 1-10. However, Applicant was required to respond with affirmation of the election in replying to the Office action that was mailed on 03/28/2022. Applicant's amendment of the claims to indicate 11-25 as withdrawn is taken to be affirmation of the oral election without traverse and therefore the restriction is deemed proper and made final.

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.
Applicant's arguments filed 06/24/2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Applicant argues that “Shoujiguchi does not disclose the limitation "wherein the main gas-flow passage tube has a lower-end opening, the lower-end opening is directly aligned above a skived structure, a main body extending through a middle portion of the lower main duct, and an upper-end opening is directly aligned above the lower-end opening and in communication with the upper main duct" of the amended claim 1. Specifically, refer to Fig. 3 and Fig. 6 of the present disclosure, it is shown that the lower-end opening is directly aligned above a skived structure (13A), and the upper-end opening is directly aligned above the lower-end opening, thus the lower-end opening to the upper-end opening form the shortest path between the evaporator unit (10A) and the condenser unit (20A) for transferring the gaseous heat conduction medium, and the shortest path allows merely the gaseous heat conduction medium to flow in a vertical direction thereby improving the effect of thermal phase change cycle.” 
Examiner respectfully disagrees. Shoujiguchi discloses wherein the main gas-flow passage tube (203) has a lower-end opening (see SHOUUGUCH’s figure 4A, annotated by examiner), the lower-end opening is directly aligned above a skived structure (see SHOUUGUCH’s figure 4A, annotated by examiner), a main body extending through a middle portion of the lower main duct (see SHOUUGUCH’s figure 4A, annotated by examiner), and an upper-end opening is directly aligned above the lower-end opening and in communication with the upper main duct (see SHOUUGUCH’s figure 4A, annotated by examiner: see ¶ [0047]: examiner notes that vapor pipe 103 in fig 1A corresponds to vapor pipe 203 in fig 4A).
Applicant further argues that “Shoujiuchi fails to disclose a skived structure using for the stack-type vertical heat dissipation device, which is apparently different from the known thermal cycle device in the field of the present disclosure. The Applicant respectfully submits that, the distance D1 between each two adjacent skived plates 131A of the skived structure may range from 0.1 mm to 0.5 mm (see FIG. 3), which can lead to highly efficient heat dissipation (refer to paragraph [0062]). Shouiiguchi fails to disclose the skived structure (13A) of the present disclosure. The present disclosure shall be novel and non-obvious to SHOUJIGUCHI.”
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “distance D1 between each two adjacent skived plates 131A of the skived structure may range from 0.1 mm to 0.5 mm” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 7 recites the limitation " a single-array configuration comprises a single upper main duct, a single lower main duct, and a single main gas-flow passage tube, and a number of the single-array configuration is one to four". However, it’s unclear if “a single upper main duct, a single lower main duct, and a single main gas-flow passage tube” same structures in claim 1 or they are different structures. To expedite prosecution, examiner interprets “a single-array configuration comprises a single upper main duct, a single lower main duct, and a single main gas-flow passage tube, and a number of the single-array configuration is one to four” to read as of applicant claiming the condenser unit being singular or plural means.

Claims 9 and 10 recites the limitations " the upper main ducts which are adjacent " and “the lower main ducts which are adjacent”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 7 requires one to four single-array configurations.  That doesn’t necessitate more than one, and thus doesn’t necessitate that upper main ducts which are adjacent and lower main ducts which are adjacent. Is Applicant further limiting claim 7 by claiming at least two to four single-array configurations ? or are the " the upper main ducts which are adjacent " and “the lower main ducts which are adjacent”  different structures than the one required by claim 7?  To expedite prosecution, examiner interprets " the upper main ducts which are adjacent " and “the lower main ducts which are adjacent” as if Applicant further limiting claim 7 by claiming plural condenser units. 

 Claim 8-10 are rejected insofar as they are dependent on a rejected claim, and therefore include the same error(s).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SHOUJIGUCHI (US 20160116225A1: Previously cited).
Regarding Claim 1, SHOUJIGUCHI  discloses a stack-type vertical heat dissipation device (see 200 heat dissipation device in fig 4A), comprising: an evaporator unit (202) having a side configured for direct or indirect contact with, and thereby receiving heat from (see 202 has flat surface contacting heat generation body), a high-temperature device in order for the heat to convert a heat conduction medium inside the evaporator unit into a gaseous state (see 208 heat generating body below the evaporation section: also see ¶ [0003]) ; and a condenser unit (201) stacked on a top side of the evaporator unit (see condensation section 201 in fig 4A), the condenser unit being provided therein with a flow channel (see liquid pipe 204 or vapor pipe 203), the flow channel being in communication with the evaporator unit and allowing passage of the heat conduction medium so that the heat conduction medium is able to return to the evaporator unit under a force of gravity after condensing from the gaseous state into a liquid state and thereby complete a thermal cycle (see claim 1), wherein the condenser unit (201) comprises an upper main duct (see 201a), a lower main duct (see 201b), a plurality of flat tubes each having two opposite ends coupled to and communicating with the upper main duct and the lower main duct respectively (see cooling pipe (tube) 201d connecting the upper main duct (201a) and the lower main duct (201b)), and at least one main gas-flow passage tube (see vapor pipe 203) that is coupled between and in communication with the upper main duct and the evaporation chamber (see ¶ [0047]: examiner notes that vapor pipe 103 in fig 1A corresponds to vapor pipe 203 in fig 4A); wherein the main gas-flow passage tube (203) has a lower-end opening (see SHOUUGUCH’s figure 4A, annotated by examiner), the lower-end opening is directly aligned above a skived structure (206d: see SHOUUGUCH’s figure 4A, annotated by examiner), a main body extending through a middle portion of the lower main duct (see SHOUUGUCH’s figure 4A, annotated by examiner), and an upper-end opening is directly aligned above the lower-end opening and in communication with the upper main duct (see SHOUUGUCH’s figure 4A, annotated by examiner: see ¶ [0047]: examiner notes that vapor pipe 103 in fig 1A corresponds to vapor pipe 203 in fig 4A).
The recitation " skived structure" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by SHOUJIGUCHI Reference 206d is the same as or makes the product claimed obvious, 
    PNG
    media_image1.png
    808
    966
    media_image1.png
    Greyscale
meeting the limitation of the claim.
SHOUUGUCH’s figure 4A, annotated by examiner 

Regarding Claim 2, SHOUJIGUCHI  further discloses the evaporator unit includes a housing, an evaporation chamber provided inside the housing (the evaporation chamber in the evaporation section is enclosed by a housing, otherwise the liquid-phase will not be held as showing by the gray shade in the fig 4A), and the skived structure provided in the evaporation chamber (see fins 206d in fig 4A); wherein a plurality of heat dissipation fins are provided around the flat tubes (see fins in SHOUUGUCH’s figure 4A, annotated by examiner).

Regarding Claim 4, SHOUJIGUCHI further discloses wherein one or more drainage tubes (See liquid pipe 204) are provided between the lower main duct (201b) and the evaporator unit (202), and each drainage tube has an upper-end opening in communication with an inner bottom side of the lower main duct and a lower-end opening in communication with an internal chamber of the evaporator unit (see ¶¶ [0023, 0047, and 0048]. Examiner notes that liquid pipe 104 in fig 1A corresponds to liquid pipe 204 in fig 4A).
Regarding Claim 7, SHOUJIGUCHI teaches a single-array configuration comprises a single upper main duct, a single lower main duct, and a single main gas-flow passage tube, and a number of the single-array configuration is one to four (see claim 1 rejection above wherein SHOUJIGUCHI teaches the lower main duct, and the main gas-flow passage tube are singular due to having singular condenser unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable SHOUJIGUCHI (US 20160116225A1: Previously cited) as applied to claim 1 above, and further in view of MERKYS (US 2005/0161202 A1: Previously cited).

Regarding Claims 5 and 6, SHOUJIGUCHI does not teach wherein each flat tube is integrally formed therein with a plurality of partition walls that divide an interior of the flat tube into a plurality of capillary tubes, wherein each capillary tube has a width of 0.5 mm to 2 mm and a height of 0.5 mm to 4 mm.

MERKYS teaches a stacked type cooler (fig 3a), comprises a plurality flat tubes (30) having a plurality of partition walls (see the walls forming the microchannel 42) that divide the interior of the cooling tube into a plurality of flow passages (42) each has a width of 0.5 mm to 4mm and a height of 0.5 mm to 4mm. (see overlapping range in MERKYS’s Figure 3a and ¶ [0036]).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the stack-type vertical heat dissipation device of SHOUJIGUCHI with flat tube is integrally formed therein with a plurality of partition walls that divide the interior of the flat tube into a plurality of capillary tubes, as taught by MERKYS, such would provide the benefit of more efficient heat transfer between the airflow passing over the flat tubes, (see MERKYS’s ¶ [0036]). See also MPEP § 2144.05.I.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable SHOUJIGUCHI (US 20160116225A1: Previously cited) as applied to claim 1 above, and further in view of TARAS (US 20190178580 A1: Previously cited).

Regarding Claim 8, SHOUJIGUCHI does not teach wherein the number of the single-array configuration is two.
TARAS teaches two micro-channel tubes heat exchangers that are connected via a first manifold 202, a second manifold 204 and in communication with each other (see figures 1,2,4 and 6). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of SHOUJIGUCHI and TARAS to provide SHOUUGUCH’s stack-type vertical heat dissipation device with multiple condenser units as taught by TARAS, such would provide the benefit of Improved heat transfer and increasing cooling capacity for heat dissipation device (see TARAS’s ¶ [0004]). 

Regarding Claims 9 and 10, SHOUJIGUCHI does not teach wherein a reinforcing connection plate is provided between the upper main ducts which are adjacent, the reinforcing connection plate has one or more communication holes, and both openings at two opposite ends of each communication hole are in communication with the upper main ducts at the two opposite ends of the communication hole respectively. wherein another reinforcing connection plate is provided between the adjacent lower main ducts, the reinforcing connection plate has one or more communication holes, and both openings at two opposite ends of each communication hole are in communication with the lower main ducts at the two opposite ends of the communication hole respectively.

TARAS teaches two micro-channel tubes heat exchangers comprise a reinforcing connection plate (240) is provided between the upper main ducts (104 and 204) which are adjacent, the reinforcing connection plate has one or more communication holes (242), and both openings at two opposite ends of each communication hole are in communication with the upper main ducts at the two opposite ends of the communication hole respectively (244 and 246). wherein another reinforcing connection plate is provided between the adjacent lower main ducts (102 and 202: see ¶ [0058]), the reinforcing connection plate has one or more communication holes, and both openings at two opposite ends of each communication hole are in communication with the lower main ducts at the two opposite ends of the communication hole respectively (examiner notes that the same embodiment mapped above to manifolds 104, 204 it can also be applied to the other manifolds 102, 202, see TARAS’s figure 4 and ¶ [0058]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of SHOUJIGUCHI and TARAS to provide SHOUUGUCH’s stack-type vertical heat dissipation device with the reinforcing connection plate is provided between the upper main ducts which are adjacent, the reinforcing connection plate has one or more communication holes, and both openings at two opposite ends of each communication hole are in communication with the upper main ducts at the two opposite ends of the communication hole respectively. wherein a reinforcing connection plate is provided between the adjacent lower main ducts, the reinforcing connection plate has one or more communication holes, and both openings at two opposite ends of each communication hole are in communication with the lower main ducts at the two opposite ends of the communication hole respectively, as taught by TARAS, such would provide the benefit of Improving and simplify the method of connecting the two heat exchangers (see TARAS’s ¶ [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           



	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763